Citation Nr: 0904129	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-13 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for service connected post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to herbicide exposure.

4.  Entitlement to service connection for a left ankle 
disorder. 

5.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in April 2006 
and August 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The April 2006 
rating decision granted service connection for PTSD, 
assigning a 50 percent disability evaluation, effective from 
November 22, 2005 and denied service connection for a left 
ankle disorder.  The August 2006 rating decision denied 
service connection for tinnitus and diabetes mellitus, and 
also denied TDIU.  The veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review. 

The issues of entitlement to service connection for tinnitus, 
entitlement to service connection for diabetes mellitus, and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's PTSD has been manifested by reports of sleep 
disturbances, nightmares, depression, hypervigilance, 
avoidant behavior, anger problems, inability to maintain 
gainful employment, difficulty with social interactions, and 
a Global Assessment of Functioning score of 45; those 
manifestations overall are indicative of serious, but not 
total, impairment in occupational and social functioning.

3.  The veteran has not been shown to have a current left 
ankle disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for an increased schedular evaluation of 70 percent, 
but not greater, for service-connected PTSD are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2008).

2.  A left ankle disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the veteran's claim for entitlement to service 
connection for a left ankle disability, the Board finds that 
the VCAA duty was satisfied by a letter sent to the veteran 
in December 2005.  The letter addressed all required notice 
elements and was sent prior to the initial unfavorable 
decision by the AOJ.  In this case, the fact that the notice 
did not address either the relevant rating criteria or 
effective date provisions, was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

Turning to the veteran's claim for entitlement to an initial 
rating in excess of 50 percent for his service-connected 
PTSD, in cases such as this where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (U.S. Vet. App. May 19, 2008); 38 U.S.C.A. 
§ 5103(A), 7105(d).

Prior to the initial adjudication of the veteran's claim for 
service connection in May 2005 in this case, the RO sent the 
veteran a letter, dated in December 2005, which satisfied the 
duty to notify provisions except that it did not inform him 
how a disability rating and effective date would be assigned 
should service connection be granted.  The veteran was 
subsequently provided with notice of how VA determines 
disability ratings and effective dates in a March 2006 notice 
letter.  In any event, because the claim for service 
connection had been granted, any defect in the notice or 
timing of the notice about how a disability rating and 
effective date would be determined was harmless error as to 
that claim.  Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. 
App. at 137.  

Subsequently, in May 2006, the veteran submitted an NOD with 
the initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing an April 2007 statement of the case (SOC).  These 
documents informed the veteran of the regulations pertinent 
to his appeal, including the applicable rating criteria, 
advised him of the evidence that had been reviewed in 
connection with his appeal, and provided him with reasons for 
its decision.  38 U.S.C.A. § 7105(d).  Accordingly, the Board 
concludes that the notice obligations set forth in sections 
7105(d) and 5103A of the statute have been fulfilled in this 
case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The veteran's service 
treatment records and VA treatment records dated through 
March 2007 are on file.  The veteran has at no time referred 
to records that he wanted VA to obtain or that he felt were 
relevant to the claim that VA has not obtained on his behalf.  
Moreover, in addition to obtaining all relevant medical 
records, VA afforded the veteran a VA examination in March 
2006 to evaluate his PTSD.  

The Board acknowledges that the veteran has not had a VA 
examination specifically for his left ankle disorder claim. 
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The Board concludes an 
examination is not needed in this case because there is no 
evidence of a current disability.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim).  Accordingly, it is not necessary to obtain 
a medical examination or medical opinion in order to decide 
the claim in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004).  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

I.  Initial Rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

Under Diagnostic Code 9411, a 50 percent evaluation is for 
assignment when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to an evaluation in excess of 50 percent 
for PTSD.  Although the veteran does not meet all of the 
criteria set forth under Diagnostic Codes 9411 for a 70 
percent rating, it is not necessary that all of the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present.  See Maurehan, 
supra.

In this case, the veteran has been assigned GAF scores 
ranging from 45 to 50.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted under 
38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 
indicates serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

Socially, the veteran has been married twice; he was divorced 
after 20 years from his first wife and is still married to 
his current wife.  The March 2006 VA examiner reported that 
the veteran described complete social isolation.  Subsequent 
VAMC outpatient treatment records noted that the veteran 
reported a long history of being aggressive and short-
tempered, noting many fights and confrontations.  The veteran 
also stated that he chose to retire because he found it too 
difficult to deal with customers and buyers. 

Industrially, the record reflects that the veteran is not 
currently employed.  In this regard, the veteran worked for 
many years as a house painter and contractor.  However, at 
the March 2006 VA examination, he reported he was not working 
full time because of his difficulty functioning due to his 
sleep deprivation.  Subsequent VAMC outpatient treatment 
records note that the veteran had increasing difficulty 
concentrating and maintaining focus, making it nearly 
impossible for him to accomplish anything at work.  In a July 
2006 treatment note, it was noted that the veteran was having 
significant difficulty maintaining work.  In a December 2006 
treatment note, he described an incident where he became 
violent dealing with one of his son's customers.  The veteran 
contemplated retiring for several months due to these 
increasing difficulties and ultimately decided to do so after 
his son left for the Marines.  The veteran stated that he was 
no longer able to do the work himself and was unable to deal 
with the public. 

The March 2006 VA examiner found the veteran to be alert and 
cooperative with the interview, although somewhat sleepy.  He 
was oriented but also appeared to be depressed.  His affect 
was constricted but his thoughts were clear and goal 
oriented.  There was no evidence of delusions or 
hallucinations.  His cognitive abilities were grossly intact, 
although he described obvious difficulty with concentration 
and focus because of his PTSD symptoms, most particularly his 
difficulty with sleep disturbance.  Nonetheless, the March 
2006 VA examiner rendered the veteran competent to manage his 
own affairs and the veteran did not display any indication of 
grossly inappropriate behavior.

Importantly, a July 2006 treatment note states that overall, 
the veteran's PTSD symptoms have intensified significantly 
since he quit drinking 6 years prior.  It was noted that the 
veteran's symptoms were intensifying with age and were having 
a significantly negative impact on his life in all major 
areas of personal, family, social and occupation.  

The March 2006 VA examiner and the veteran's VAMC treatment 
providers' findings of irritability and anger outbursts, 
together with the veteran's repeated history of such feelings 
and incidents in several clinical notes dated in 2006, 
correspond more nearly to the rating criteria for impaired 
impulse control for the 70 percent rating than to a 
disturbance of mood for the 50 percent rating.  In addition, 
the Board notes that the veteran reported several instances 
where he was unable to adapt to stressful circumstances in a 
work setting or worklike setting, most notably the incident 
with his son's customer and an incident described in a July 
2006 treatment note and October 2006 lay statement where the 
veteran's car was damaged in a parking lot.  Both impaired 
impulse control and inability to adapt to stressful 
situations are enumerated under the criteria for the 
evaluation of a 70 percent evaluation for PTSD.  While these 
symptoms do not appear to be consistently present, they 
periodically appear, and do not appear to have resolved.  In 
light of the aforementioned evidence and with the application 
of the benefit of the doubt in the veteran's favor, the Board 
finds that the veteran's service-connected psychiatric 
disability picture more nearly approximates the criteria for 
a 70 percent evaluation under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411 due to occupational and social 
impairment with deficiencies in most areas. 38 C.F.R. § 4.7 
(2008).  In fact, as was noted above, a July 2006 VAMC 
treatment note states that the veteran PTSD caused him 
difficulty or deficiencies in most areas, to include 
personal, family, social and occupation.

However, neither the symptoms nor the GAF scores assigned, 
varying from 45 to 50, are consistent with a total schedular 
evaluation, as even the lowest assigned score, the GAF score 
of 45, is, as noted above, indicative of serious, but not 
total, social and occupational impairment.  The record 
establishes that the veteran has maintained a fairly steady 
relationship with his clinical providers and his immediate 
family.  The veteran continues to perform activities of daily 
living independently and has consistently maintained his 
personal appearance to a socially acceptable level, without 
any indication of grossly inappropriate behavior.  He has 
been described as cooperative an alert.

Thus, the clinical evidence does not reflect that symptoms 
such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name, all 
consistent with the assignment of a 100 percent evaluation, 
have been shown at any time.

A total schedular evaluation is warranted where there is 
total impairment in at least one area, such as social or 
industrial functioning. However, there has been no clinical 
evidence presented which reflects that the veteran's PTSD 
renders him totally incapable of any social interaction or 
utterly unemployable.  While the veteran may have difficulty 
controlling his temper and sometimes become violent with 
others, this does not equate to a finding that he has total 
social impairment.  At the March 2006 VA examination, it was 
noted that the veteran described complete social isolation.  
However, his treatment records indicate that he has 
maintained relationships with his current wife and sons.  In 
addition, although the veteran stopped working due to his 
PTSD symptoms, he voluntarily retired from his house painting 
business.  

Resolving reasonable doubt in the veteran's favor as to the 
severity of his service-connected PTSD, the Board concludes 
that the criteria for a 70 percent evaluation are met.  
However, the criteria for a 100 percent schedular evaluation 
are not met, as the veteran continues to maintain some social 
relationships.  The GAF scores assigned reflects severe, but 
not totally incapacitating severity of PTSD.  Thus, while the 
criteria for a 70 percent evaluation have been met and the 
appeal is granted to this extent, the criteria for a total 
schedular evaluation for PTSD are not met.  In essence, the 
preponderance of the evidence is against an evaluation in 
excess of 70 percent for PTSD.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
an evaluation in excess of 70 percent.

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to service connection for a left 
ankle disorder.  The Board does observe the veteran's service 
treatment records showing he was hospitalized for a left 
ankle fracture in February 1969.  However, the remainder of 
the veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a left ankle disorder.  
In fact, his April 1970 separation examination found his 
lower extremities to be normal.  Moreover, the medical 
evidence of record does not show that the veteran sought any 
treatment immediately following his separation from service 
for a left ankle disorder or for many decades thereafter.  
Thus, to the extent the veteran may have had any 
symptomatology in service, such symptomatology would appear 
to have been acute and transitory and to have resolved prior 
to his separation.  Therefore, the Board finds that a left 
ankle disorder did not manifest during service or for many 
years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a left 
ankle disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a left ankle disorder is itself evidence which tends to show 
that such a disorder did not have an onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Moreover, the medical evidence of record does not indicate 
that the veteran was ever treated for or diagnosed with any 
left ankle disorder following his period of service.  As 
such, the veteran has not been shown to have a current 
diagnosis of a left ankle disorder.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis in this case, the Board finds that the 
veteran is not entitled to service connection for a left 
ankle disorder.  


ORDER

An increased evaluation for service-connected PTSD from 50 
percent to 70 percent, but not higher is granted, subject to 
law and regulations governing an award of monetary 
compensation; the appeal is granted to this extent only.

Entitlement to service connection for a left ankle disorder 
is denied.




REMAND

Reasons for Remand: To obtain the veteran's Social Security 
records, to obtain additional treatment records, to obtain a 
medical opinion and to afford the veteran a VA examination.

As noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2008).

In a July 2006 treatment note, the veteran stated that he had 
filed for Social Security Administration (SSA) benefits.  
However, in the April 2007 statement of the case (SOC), the 
RO indicated that the veteran was not in the SSA's records 
system.  Nonetheless, the record does not show whether these 
benefits have subsequently been granted, nor whether the RO 
has followed up with the SSA during the pendency of this 
appeal.  Thus, in order to properly adjudicate this veteran's 
claim, further attempts should be made to obtain any social 
security records because these records are potentially 
pertinent to the veteran's current claim.  See Hyatt v. 
Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the 
relevance of documents cannot be known with certainty before 
they are obtained).

With regard to the veteran's tinnitus claim, the Board notes 
that the veteran was afforded a VA audiological examination 
in May 2006.  However, the examiner did not provide a nexus 
opinion as to the veteran's tinnitus at the time.  The 
examiner subsequently provided an opinion in June 2006, 
stating that when he inquired as to the onset of tinnitus, 
the veteran stated "a long time ago" and when asked to give 
a more specific answer, he replied "the 1970's."  The 
examiner continued that the veteran described his tinnitus as 
intermittent and only noticeable in quiet, and there was no 
mention of tinnitus in his service treatment records.  
Consequently, the examiner concluded that it was less likely 
than not that tinnitus was caused by or a result of military 
service. 

However, the Board notes that the veteran was granted service 
connection for bilateral hearing loss.  The fact that the 
veteran has been diagnosed as having bilateral hearing loss 
and granted compensation for a service-related hearing loss 
adds to the credibility of the veteran's contention that his 
tinnitus is related to service because "an associated 
hearing loss is usually present" with tinnitus.  The Merck 
Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear 
Problems.  Concerning this, the Board notes that tinnitus may 
occur as a symptom of nearly all ear disorders including 
sensorineural or noise- induced hearing loss.  Id.  With 
regard to the latter, the evidence of record reflects that 
the veteran's hearing loss is noise-induced, i.e., a result 
of his exposure to acoustic trauma during service.  In this 
regard, the Board notes that "high frequency tinnitus 
usually accompanies [noise-induced] hearing loss."  The 
Merck Manual, Section 7, Ch. 85, Inner Ear.  Therefore, the 
examiner should be requested to render an opinion as to 
whether tinnitus might be secondary to the veteran's service-
connected hearing loss.  38 C.F.R. § 3.310(a).  

With regard to the veteran's claim of entitlement to service 
connection for diabetes mellitus, type II, claimed as due to 
herbicide exposure, the Board notes that this claim was 
denied because the veteran did not have a current diagnosis 
of diabetes mellitus, type II.  In fact, a July 2006 
statement from the veteran's VAMC physician stated that the 
veteran did not have diabetes.  However, in an April 2006 
VAMC treatment note, the same VAMC physician noted that the 
results of the veteran's Hemoglobin AIC test showed that his 
blood sugars maintained a slight elevation over time, but 
that this was not necessarily diabetes.  The physician 
continued that he watched for diabetes very closely in 
veteran's who had served in Vietnam, and thus he would 
continue to check for diabetes every year, at least.  

The most recent VAMC treatment records on file are dated in 
March 2007.  Thus, the veteran has presumably undergone 
subsequent diabetes testing since that time.  Although it is 
unclear if the veteran's subsequent VAMC treatment records 
will result in a diagnosis of diabetes, the relevance of the 
documents cannot be known with certainty before they are 
obtained.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  
Therefore, the veteran's subsequent VAMC treatment records 
should be obtained and, if a diagnosis of diabetes has been 
rendered, the veteran should be afforded a VA examination to 
determine whether his diabetes is etiologically related to 
his active service, to include herbicide exposure. 

Turning to the veteran's TDIU claim, the Board observes that 
the veteran has not been afforded a VA examination in 
connection with his claim for TDIU.  As such, the medical 
evidence does not include a medical opinion based on a review 
of the veteran's claims file addressing his employability.  
Therefore, the Board finds that a medical opinion is 
necessary for the purpose of determining whether the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of his service- connected 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  A July 2006 treatment note indicates 
that the veteran has applied for social 
security disability payments.  The Social 
Security Administration (SSA) should be 
contacted and the veteran's social 
security records, if any, should be 
obtained.  If available, such information 
should be made part of the veteran's 
claims file, and should also be made 
available for review.  In this regard, the 
AMC/RO should document its efforts to 
obtain these records, and a response from 
SSA, negative or positive, should be 
documented in the veteran's claims file.

2.  A medical opinion should be obtained 
from a VA audiologist to determine the 
nature and etiology of the veteran's 
tinnitus.  The examiner is requested to 
review all pertinent records associated 
with the claims file.  The examiner should 
then indicate whether it is at least as 
likely as not the veteran's tinnitus may 
be the result of his service-connected 
bilateral hearing loss.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

3.  The AMC/RO should obtain any VA 
treatment records, dated from March 2007 
to the present, and associate the records 
with the veteran's claims file.  The 
veteran should also be given the 
opportunity to identify any private 
treatment records during this time.  If 
any records are so identified, the AMC/RO 
should undertake the proper steps to 
obtain those records and associate them 
with the veteran's claims file.

4.  If and only if the additional 
treatment records obtained show a 
diagnosis of diabetes mellitus, type II, 
the veteran should be afforded a VA 
examination to determine the nature and 
etiology of that condition, to include 
herbicide exposure.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  The examiner should then 
indicate whether it is at least as likely 
as not the veteran's diabetes mellitus, 
type II is etiologically related to his 
active service, to include herbicide 
exposure.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

5.  The veteran should be afforded a VA 
examination to determine the effect of his 
service-connected disabilities, most 
notably his PTSD, on his employability.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the effect 
of the veteran's service-connected 
disabilities on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected disabilities are of such 
severity to result in unemployability.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

6.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


